Order Denying Motion for New Trial:
On May 22, 1995, the defendant was found guilty by jury verdict of the crime of assault in the first degree, as a Class B felony. Defendant prematurely filed a motion for new trial on June 1, 1995. The 10-day time period mandated by A.S.C.A. § 46.2402(a) for filing a motion for new trial did not begin to accrue until the defendant was sentenced on June 12, 1995. The motion came regularly for hearing on June 26, 1995. Defendant and both counsel were present. We considered the motion to have been properly filed as of June 12, 1995.
Defendant argues that the evidence was insufficient because his conviction was inconsistent with the acquittal of one of his three co-defendants, and that he was prejudiced by the late availability of a Hawaii hospital report containing information which may have been relevant to impeach the victim and the causes and seriousness of his injuries. Both arguments are without merit.
*137The motion for a new trial is denied.
It is so ordered.